DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan et al (20190174449).
Regarding claim 5, Shan et al discloses, a User Equipment (UE, abstract, fig. 1-12) comprising:  
transmission and/or reception circuitry (fig. 6, ¶ 0166); and 
a controller, wherein the transmission and/or reception circuitry is configured to receive (fig. 6, ¶ 0162), in a network-requested management procedure, a first identification information from a core network (¶ 0075, 0136), the first identification information is information indicating a Data Network Name (i.e., DNN) associated with a group of a 5G Local Area Network (i.e., 5G LADN list) type service, and the controller provides the first identification information to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration 
	Regarding claim 6, Shan et al discloses, wherein the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information (¶ 0057, 0075, 0136, 0232, By looking into the configured LADN Information in the AMF 321 and the LADN authorization information for the UE 321 in the subscription profile, the AMF 321 determines the LADN DNN(s) that the UE 301 can use in a current Registration Area. The AMF 321 also sends a Registration Accept message to the UE 321, which includes the allowed LADN(s) Information and/or an indication of allowed/authorized LADN DNN(s) (e.g., as a list of LADN DNN(s) and corresponding LADN service area(s)). In some embodiments, the AMF 321 may send the LADN information to the UE 301 in a UE Configuration Update Command, or some other suitable message.).

transmission and/or reception circuitry, wherein the transmission and/or reception circuitry is configured to transmit (fig. 6, ¶ 0162, 0166), in a network-requested management procedure, a first identification information to a User Equipment (UE) (¶ 0075, 0136), the first identification information is information indicating a Data Network Name (DNN) associated with a group of a 5G Local Area Network (5G LAN) -type service, and the first identification information is transmitted by the UE to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration procedure. In embodiments, during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure. In some embodiments, the UE may provide an indicator to request LADN Information, such as when the UE is not currently configured with an LADN DNN. By looking into the configured LADN information in AMF and LADN authorization information for the subscriber in the subscription profile, the AMF may determine the LADN DNN(s) that the UE can use in a current Registration Area and indicate allowed LADN Information, such as a list of LADN DNN(s) and corresponding LADN service area(s), in a Registration Accept message to the UE. Other embodiments may be described and/or claimed).
Regarding claim 8, Shan et al discloses, wherein network to the UE, a command message including the first identification information (¶ 0057, 0075, 0136, 0232, By looking into the configured LADN Information in the AMF 321 and the LADN authorization information for the UE 321 in the subscription profile, the AMF 321 determines the LADN DNN(s) that the UE 301 can use in a current Registration Area. The AMF 321 also sends a Registration Accept message to the UE 321, which includes the allowed LADN(s) Information and/or an indication of allowed/authorized LADN DNN(s) (e.g., as a list of LADN DNN(s) and corresponding LADN service area(s)). In some embodiments, the AMF 321 may send the LADN information to the UE 301 in a UE Configuration Update Command, or some other suitable message.).
Regarding claim 9, Shan et al discloses, acommunication control method performed by User Equipment (UE), the communication control method comprising:
 receiving, in a network-requested management procedure, a first identification information from a core network (¶ 0075, 0136), the first identification information being information indicating a Data Network Name (DNN) associated with a group of a 5G Local Area Network (5G LAN) -type service; and providing the first identification information to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration procedure. In embodiments, during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure. In some embodiments, the UE may provide an indicator to request LADN Information, such as when the UE is not currently configured with an LADN DNN. By looking into the configured LADN information in AMF and LADN authorization information for the subscriber in the subscription profile, the AMF may determine the LADN DNN(s) that the UE can use in a current Registration Area and indicate allowed LADN Information, such as a list of LADN DNN(s) and corresponding LADN service area(s), in a Registration Accept message to the UE. Other embodiments may be described and/or claimed).
Regarding claim 10, Shan et al discloses, wherein the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information (¶ 0057, 0075, 0136, 0232, By looking into the configured LADN Information in the AMF 321 and the LADN authorization information for the UE 321 in the subscription profile, the AMF 321 determines the LADN DNN(s) that the UE 301 can use in a current Registration Area. The AMF 321 also sends a Registration Accept message to the UE 321, which includes the allowed LADN(s) Information and/or an indication of allowed/authorized LADN DNN(s) (e.g., as a list of LADN DNN(s) and corresponding LADN service area(s)). In some embodiments, the AMF 321 may send the LADN information to the UE 301 in a UE Configuration Update Command, or some other suitable message.).
Regarding claim 11, Shan et al discloses, a communication control method performed by a core network, the communication control method comprising:
 transmitting, in a network-requested management procedure, a first identification information to a User Equipment (¶ 0075, 0136), the first identification information being information indicating a Data Network Name (DNN) associated with a group of a 5G Local Area Network (5G LAN) -type service; and the first identification information is transmitted by the UE to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration procedure. In embodiments, during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure. In some embodiments, the UE may provide an indicator to request LADN Information, such as when the UE is not currently configured with an LADN DNN. By looking into the configured LADN information in AMF and LADN authorization information for the subscriber in the subscription profile, the AMF may determine the LADN DNN(s) that the UE can use in a current Registration Area and indicate allowed LADN Information, such as a list of LADN DNN(s) and corresponding LADN service area(s), in a Registration Accept message to the UE. Other embodiments may be described and/or claimed).
Regarding claim 12, Shan et al discloses, wherein network to the UE, a command message including the first identification information (¶ 0057, 0075, 0136, 0232, By looking into the configured LADN Information in the AMF 321 and the LADN authorization information for the UE 321 in the subscription profile, the AMF 321 determines the LADN DNN(s) that the UE 301 can use in a current Registration Area. The AMF 321 also sends a Registration Accept message to the UE 321, which includes the allowed LADN(s) Information and/or an indication of allowed/authorized LADN DNN(s) (e.g., as a list of LADN DNN(s) and corresponding LADN service area(s)). In some embodiments, the AMF 321 may send the LADN information to the UE 301 in a UE Configuration Update Command, or some other suitable message.).
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643